HENRIOD, Justice
(concurring).
I concur in the result only because I can find no reversible error in the record. However, had the lower court exercised its discretion and granted a new trial, and the examples of handwriting on a number of endorsed dividend checks accompanying the motion for new trial as new and additional evidence, had been placed before an arbiter of the facts, I have my own doubt that there would have been a finding of forgery. Some of the proffered examples *37were so similar to signatures on the deeds which were claimed to be forgeries as not only to create such a doubt, but as reasonably to prove that the questioned signatures were genuine. I say this in spite of the testimony of a handwriting expert, who could have been in error as has been the case with many such experts in more than one instance. I believe that irrespective of result, a new trial better would have served justice in this equity case. It may or may not have cleared the atmosphere of any claim of misconduct on the part of an erstwhile reputable member of the bar, which the finding of the lower court obviously creates in this case.